                                          Case 5:18-cv-00767-BLF Document 175 Filed 02/03/20 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     IN RE: PERSONALWEB                              Case No. 18-md-02834-BLF
                                         TECHNOLOGIES, LLC ET AL., PATENT
                                   8
                                         LITIGATION
                                                                                         ORDER DIRECTING PARTIES TO
                                   9     AMAZON.COM, INC., and AMAZON                    SUBMIT STIPULATED PROPOSED
                                         WEB SERVICES, INC.,                             REDACTIONS TO THE COURT'S
                                  10                                                     ORDER OF FEBRUARY 3, 2020 ON OR
                                                                                         BEFORE FEBRUARY 10, 2020
                                  11                   Plaintiffs
                                                v.
                                  12
Northern District of California




                                                                                        Case No.: 5:18-cv-00767-BLF
 United States District Court




                                         PERSONALWEB TECHNOLOGIES, LLC
                                  13     and LEVEL 3 COMMUNICATIONS, LLC,
                                  14
                                                        Defendants,
                                  15     PERSONALWEB TECHNOLOGIES, LLC,
                                         a Texas limited liability company, and
                                  16                                                    Case No.: 5:18-cv-05619-BLF
                                         LEVEL 3 COMMUNICATIONS, LLC, a
                                         Delaware limited liability company,
                                  17

                                  18                   Plaintiffs,
                                                v.
                                  19
                                         TWITCH INTERACTIVE, INC. a Delaware
                                  20     corporation,
                                  21
                                                       Defendant.
                                  22
                                              On February 3, 2020, the Court issued and conditionally sealed its Order Granting in Part
                                  23
                                       and Denying in Part Amazon’s Motion for Summary Judgment; Granting Twitch’s Motion for
                                  24
                                       Summary Judgment; and Denying Amazon’s Motion for Judgment on the Pleadings. See ECF 578,
                                  25
                                       Amazon.com, Inc. et al v. Personal Web Technologies, LLC et al, Case No. 5:18-cv-00767-BLF
                                  26
                                       (N.D. Cal.), ECF 174, PersonalWeb Techs., LLC v. Twitch Interactive, Inc., No. 5:18-cv-05619-
                                  27
                                       BLF (N.D. Cal.), ECF 81. The Order references materials that were filed under seal in this case.
                                  28
                                          Case 5:18-cv-00767-BLF Document 175 Filed 02/03/20 Page 2 of 2




                                   1   To give the parties an opportunity to request redactions to the Order, the Court directs the parties to

                                   2   submit a stipulated request for redactions (or indicate that no redactions are requested) on or before

                                   3   February 10, 2020.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: February 3, 2020

                                   8                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
